DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on November 9, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Allowable Subject Matter
 	Claims #1-26 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a second light-emitting device configured to emit light of the first color” and “a light-blocking layer over the first light-emitting device, the second light-emitting device and the first light-receiving device, the light-blocking layer comprising a first opening” and “wherein a is defined as a shortest distance from the first light-emitting device to the first light-receiving device in a top view of the display unit . . . wherein c is shorter than d” as recited in claims 1 and 15.
		As to claims 1 and 15, Chung et al. (U.S. Patent Publication No. 2019/0013368 A1), as cited in the IDS and hereafter “Chung”, teaches first and second light-emitting devices a, b, c, and d.  No other prior art was found. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Yan et al. (US Patent Publication No. 2021/0142722 A1)
Chae et al. (U.S. Patent Publication No. 2021/0126077 A1)

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829